 LOCAL 222, INT'L LADIES' GARMENT WORKERS' UNION441Local 222, International Ladies' GarmentWorkers' Union, AFL-CIOandValleyKnittingMills, Inc.CaseNo. 32-CB-159.February 4, 1960DECISION AND ORDEROn September 16, 1959, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in and was not engaging in theunfair labor practices as alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel filed exceptions to the Intermediate Report, togetherwith a supporting brief; the Respondent filed a brief in support ofthe Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case, and finds merit in certain of the General Counsel's ex-ceptions.Accordingly, the Board adopts the findings,2 conclusions,and recommendations of the Trial Examiner only to the extent con-sistent herewith.1.Following an organizational campaign, the Respondent began,on August 5, 1958, to picket the Employer's premises.On August 12,the Employer filed a representation petition.The Board found thatthe Respondent's picketing and other conduct constituted a demandfor recognition and directed an election .3Thereafter, the Respond-ent sent a formal disclaimer of interest to the Employer, and peti-tioned the Board to reconsider its Decision and Direction of Election;the Board denied this motion.'The election was held on February6, 1959; the Respondent lost decisively.'At the hearing,the General Counsel sought to introduce,for the purposes of back-ground,evidence of coercive conduct which had allegedly occurred early in the strike.The Trial Examiner rejected this evidence on the ground that the conduct occurred, if itoccurred at all, outside the period of limitations prescribed by Section 10(b) of the Act.It is well settled that such evidence is admissible as background in order to evaluateconduct engaged in within 6 months of the filing of a charge.General Teamsters,Packers, FoodProcessorsand Warehousemen Union Local No. 912, et al.(H. A. Rider& Sons),120 NLRB 1577,1579.However,in view of our decision herein, we find thatthe Trial Examiner's ruling, although erroneous,was not prejudicial.,'The Trial Examiner found, on the basis of the transcript,that the strikerstwicesought reinstatement-on January 12 and again on February 9, 1959 In a stipulationsigned by counsel for the Respondent, the Employer,and the General Counsel, the partieshave moved to correct the transcript to show that there was onlyonerequest for rein-statement,on January 12, 1959. The motion is granted and the transcript is herebycorrected.3Case No. 22-RM-36, issued December 19, 1958(unpublished).'Order dated January 7, 1959.126 NLRB No. 56. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDUntil 2 weeks before the election, the Respondent's pickets carriedsigns which plainly reflected the demand for recognition.5 Thereafter,until the election, no signs were carried.The picketing resumedimmediately after the election and was in progress at the time of thehearing.Since the election, only two signs have been carried, readingas follows: "ON STRIKE.We do not represent the majority butwe want a UNION CONTRACT FOR OUR MEMBERS ONLY"and "ON STRIKE FOR REINSTATEMENT OF OUR MEM-BERS." The picket signs also carried the Respondent's name.On January 12, 1959, before the representation election was con-ducted, the striking employees requested reinstatement.On January,19 and 27, the Employer's attorneys sent letters to each of the strikersinforming them that operations were slack but that they would begiven preference in hiring as soon as openings were available.OnMarch 21, 1959, 6 weeks after the election had been held and picketingresumed with the aforesaid signs, the Respondent sent a telegram tothe Employer requesting a meeting "to negotiate an agreement rein-stating our striking members in place of employees hired by you asreplacements and an agreement fixing terms and conditions of em-ployment for our members only."On March 24, the Employer re-plied, acknowledging receipt of the telegram and informing theRespondent that all legal matters should be directed to the Employer'snamed attorneys.Thereafter, the Respondent made. no attempt tocontact the Employer or its attorneys until July 21, the day beforethe hearing in this case opened.On that date, the Respondent offeredto withdraw its picket line if the Employer would agree to reinstatethe remaining strikers and to negotiate for a members-only contract.On July 22, the Employer declined to reinstate the strikers or to nego-tiate "at this time."The Respondent concedes that at least one of its purposes in picket-ing before the election was to obtain recognition, but it contends thatafter the election, its sole motive was to obtain reinstatement for itsstriking members, who had been replaced, and a members-only con-tract.In support of its contention the Respondent points to thechange in its picket signs after the election and the telegram in whichit set forth its conditions for lifting the picket line.The GeneralCounsel contends that the Respondent's purpose in continuing itspicketing after the election was the same as its purpose before theelection, i.e., recognition, and that the avowed change in motive wasmerely a pretext.The Trial Examiner concluded that the General Counsel had failedto show that one of the Respondent's objects in continuing the picket-s The legends on the picketsigns arefully set forth in theIntermediate Report. LOCAL 222, INT'L LADIES' GARMENT WORKERS' UNION443ing after the election was to obtain recognition as the exclusive bar-gaining representative, and recommended dismissal of this allegationof the complaint.For the following reasons, we disagree.It is well settled that a mere change in the wording of a picket sign,6a union's self-serving declaration of disclaimer,7 or even a combinationof both," does not, of itself, suffice to establish that a union's motive incontinuing to picket after losing a representation election has beendiverted from its original objective of recognition. In the instantcase,we note with particular interest that, after the election, theRespondent picketed for about 6 weeks before making known to theEmployer its "terms and conditions" for withdrawing the picket line.Further, when the Employer responded by stating that its attorneysshould be consulted, the Respondent took no further action, except tocontinue to picket, until the day before the hearing in this case began,a period of almost 4 months.Under these circumstances, we find itdifficult to believe, in the light of our experience in the administration'of the Act, that the Respondent's object in continuing to picket afterthe election had actually changed.We find, instead, that the osten-sible change was merely a subterfuge behind which the Respondentsought to conceal its actual motive, the obtaining of recognition asexclusive bargaining representative.In view of the foregoing, and upon the record as a whole, we find,contrary to the Trial Examiner, that the Respondent violated Section8(b) (1) (A) of the Act by continuing to picket for recognition afterlosing the Board-conducted election.92.The Trial Examiner found, without exception, that the Respond-ent was accountable for the picket line violence visited upon nonstrik-ing employee Pagano, in violation of Section 8(b) (1) (A) of the Act.We adopt this findingpro forma.However, in view of our dispositionof this case, we find, contrary to the Trial Examiner, that it willeffectuate the policies of the Act to include in our remedial order asection dealing with this violation.CONCLUSIONS OF LAW1.Valley Knitting Mills, Inc., is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.e Joint Council of Sportswearetc.,AFL-CIO (Harou, Inc.,and En Tour),120 NLRB659.7 General Teamsters,Packers, Food Processors and Warehousemen Union Local No. 912,et al.(H A. Rider & Sons),120 NLRB 1577.s Reta4l Store EmployeesUnion Local1595, et al.,AFL-CIO (J.C. Penney Company,Store No.309), 120 NLRB 1535.e Drivers,Chauffeurs,and Helpers Local639,at al. '(Curtis Brothers, Inc.),119 NLRB232, reversed274 F. 2d 551 (CA., D C.),cert. granted 359 U.S. 965 (1959) ;Local 208,International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,et al.(Sierra FurnitureCompany),125 NLRB 159. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Local 222, International Ladies' Garment Workers' Union, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.3.By continuing to picket Valley Knitting Mills, Inc., for the pur-poseof obtaining recognition as exclusive bargaining representative,after losing a Board-conducted election, thereby restraining and co-ercing employees in the exercise of the rights guaranteed in Section 7of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.4.By engaging in violence on the picket line, the Respondent hasengaged in unfair labor practices within the meaning of Section8(b)(1)(A) of the Act.5.The Respondent did not violate Section 8(b) (1) (A) except asfound in conclusions Nos. 3 and 4, above.6.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in and is engagingin certain unfair labor practices, we shall require it to cease and desisttherefrom and to take certain affirmative action designed to effectuatethe policies of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 222, In-ternational Ladies' GarmentWorkers' Union, AFL-CIO, and itsofficers, representatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Restraining or coercing the employees of Valley KnittingMills, Inc., in the exercise of the rights guaranteed in Section 7 ofthe Act by picketing the Company with an object of obtaining recog-nition as the exclusive bargaining representative of its employees at atime when the Respondent does not represent a majority of suchemployees.(b)Restraining or coercing the employees of the said Company byengaging in violence on the picket line.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the Respondent's offices and meeting hall at UnionCity, New Jersey, copies of the notice attached hereto marked "Ap-pendix.710Copies of said notice, to be furnished by the Regional10 In the eventthat thisOrder is enforced by a decree of a United States Court ofAppeals, thereshallbe substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the UnitedStates Courtof Appeals,Enforcing an Order." LOCAL 222, INT'L LADIES' GARMENT WORKERS' UNION445Director for the Twenty-second Region, shall, after being signed bythe Respondent's authorized representative, be posted by the Re-spondent immediately upon receipt thereof and maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Twenty-second Regionsigned copies of the aforementioned notice for posting by ValleyKnitting Mills, Inc., the Company willing, in places where notices toemployees are customarily posted.Copies of said notice to be fur-nished by the Regional Director shall, after being signed by theRespondent, as indicated, be forthwith returned to the Regional Di-rector for disposition by him.(c)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what steps ithas taken to comply herewith.MEMBERS RODGERS and FANNING tookno part in the considerationof the above Decision and Order.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 222, INTERNATIONAL LADIES'GARMENT WORKERS' UNION, AFL-CIO, AND TO ALL EMPLOYEESOF VALLEY KNITTING MILLS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT restrain or coerce the employees of Valley Knit-ting Mills, Inc., in the exercise of the rights guaranteed in Section7 of the National Labor Relations Act, as amended, by picketingthe Company with an object of obtaining recognition as the ex-clusive bargaining representative of its employees at a time whenwe do not represent a majority of such employees.WE WILL NOT restrain or coerce the employees of Valley Knit-ting Mills, Inc., by engaging in violence on the picket line.LOCAL 222, INTERNATIONAL LADIES' GARMENTWORKERS' UNION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed in the above-entitled case, a complaint and noticeof hearing thereon having been issued and served by the General Counsel of theNational Labor Relations Board, and an answer having been filed by the above-named Respondent Union, a hearing involving allegations of unfair labor practicesin violation of Section 8(b) (1) (A) of the National Labor Relations Act, as amended,was held in Wanaque, New Jersey, on July 22 and 23, 1959, before the duly desig-nated Trial Examiner.All parties were present and represented by counsel, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and to introduceevidence pertinent to the issues.Oral argument was waived.At the request of theparties a period of 35 days after the hearing was granted for the filing of briefs.No briefs have been received.Upon the entire record, and from his observation of thewitnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING EMPLOYERValley Knitting Mills, Inc., is a New Jersey corporation with its principal office,plant, and place of business in Wanaque, New Jersey, where it is engaged in themanufacture, sale, and distribution of ladies' sweaters and related products.During the year preceding issuance of the complaint this Employer caused finishedproducts valued at more than $250,000 to be shipped in interstate commerce directlyto States of the United States other than New Jersey.The Charging Employer is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 222,International Ladies' Garment Workers'Union,AFL-CIO, is a labororganization admitting to membership employees of the Charging Employer.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesAll issues raised by the complaint involve events occurring during a strike, begunon August 5, 1958, and still in effect at the opening of the hearing, which admittedlyhas been conducted and sponsored throughout by the Respondent Union and itsagents.A single provision of the Act is invoked as having been violated: Section8(b)(1)(A), which in substance makes it an unfair labor practice for a labororganization or its agents to restrain or coerce employees in the exercise of rightsguaranteed by Section 7, and in this case the specific rightnotto engage in "concertedactivities" or the strike.The alleged illegal conduct is of two specific types, according to the complaint:(1) violence and threatened violence, and (2) maintaining a picket line for thepurpose of requiring the Charging Employer to recognize and deal with the Respond-ent Unionafterthe Board, on February 16, 1959, had certified that the Respondentwasnotthe bargaining representative of the employees.B.Nature of the strike after the certificationIn substance, at the hearing General Counsel contended that "the interest of thisRespondent from the initiation of the picketing has been to achieve exclusive recog-nition of the company's employees and . . . that object continues until the presentday."At the opening of the hearing he stated that he would "show by certain actsand conduct that their object is to achieve recognition."In substance, at the hearing counsel for the Respondent conceded that beforethe Board-conducted election one of the objects of the strike was "the desire thatthe employer recognize the Union as the exclusive representative." It is his furtherclaim, however, that there was "a change in position"after"certification of theresults of the election."The Trial Examiner is without benefit either of oral argument or brief fromGeneral Counsel as to what precise "acts and conduct" he considers were engaged inby the Union or its agentsafterthe certification which support his position as to acontinuing object of exclusive recognition.There isnoevidence of any misconduct LOCAL222,INT'LLADIES' GARMENT WORKERS'UNION447on the picket line or elsewhereafterthe date of the election on February 6, 1959.It appears,then,that General Counsel relies, as support for his contention,upon themere continuation of the picket line after the certification date. It further appearsthat General Counsel is urging, in effect, that because the strike continued after thecertification one of its earlier purposes-that of obtaining exclusive recognition-mustbe inferred to have also continued.The Respondent,on the other hand, adduced direct and affirmative proof to sup-port its claim of "changed position," after the certification.During the period from the beginning of the strike until about 2 weeks beforethe election,pickets carried one or more of the following five signs:WORKERS OFVALLEY KNITONSTRIKEPlease Respect Our Picket LineInternational Ladies' Garment Workers UnionLocals No. 144-166-222 Affiliated withAFL-CIOWORKERS OFVALLEY KNITJOIN the UNIONAND THENSTRIKEFOR UNION AGREEMENTILGWU-LOCAL 222AFL-CIO3701 Bergenline Ave Union City, N.J.JOIN theUNION forPAID VACATIONInt.Lad. Garment Wkrs. U.JOIN the UNIONANDTHENSTRIKEFORPAID HOLIDAYSInt.Lad. Garment Wkrs. U.KNITGOODSWORKERSJOIN THEN.J.KNITGOODSWORKERS UNIONLOCAL 222Int.Ladies GarmentWorkers UnionAFL-CIONo signswere carried during a period of 2 weeks before the election.After theelection pickets began carrying the following two signs:ON STRIKEWe do not representthemajority butwe want aUNION CONTRACTFOR OURMEMBERS ONLYLocal 222, International LadiesGarment Workers Union,AFL-CIOON STRIKEFORREINSTATEMENTOF OUR MEMBERSLocal 222, International LadiesGarment Workers Union,AFL-CIO 448-DECISIONSOF NATIONAL LABOR RELATIONS BOARDThat the openlypublished demand for reinstatement of strikers was not merelya legendary pretext to circumventthe Act isestablished not only by the undisputedtestimony of a union agent, but also by the testimony of Irving Pilcer, secretary ofthe Charging Party, to the effect that he was informedby his brother,Sam Pilcer,one of the partners, that "on or about February 9, 1959," thestriking employees hadsought reinstatement.There is also documentary evidence in the record which,coupled with Pilcer's testimony,establishes that after a previously made request forreinstatement,on or about January 12, 1959, company counsel sent each of thestriking employees a letter stating that they would be "rehired"as needed.On March 21,1959, furthermore,an official of the Respondent Union wiredIrving Pilcer as follows:WE ARE PREPARED TO MEET WITH YOU AT ANY TIME TO NEGO-TIATE AN AGREEMENT REINSTATING OUR STRIKINGMEMBERS INPLACE OF EMPLOYEES HIRED BY YOU AS REPLACEMENTS AND ANAGREEMENT FIXING TERMS AND CONDITIONS OF EMPLOYMENTFOR OUR MEMBERS ONLY WE SUGGEST YOUR PLANT IS THE BESTPLACE TO NEGOTIATE THE QUESTION OF REINSTATEMENT BE-CAUSE THE NECESSARY INFORMATION IS MORE READILY AVAIL-ABLE THERE IF YOU ARE WILLING TO MEET WITH US FOR THATPURPOSE CALL ME AT MY OFFICE MARKET 2-1704 TO FIX THETIME AND PLACE IF WE CAN REACH AGREEMENT ON REINSTATE-MENTS AND IF YOU ALSO AGREE TO IMMEDIATELY NEGOTIATEFOR A CONTRACT WITH US COVERING OUR MEMBERS WE AREPREPARED TO TERMINATE THE STRIKE PENDING NEGOTIATIONSFOR THE MEMBERS ONLY CONTRACTTwo dayslater the above text was confirmed in a letter to Pilcer from the unioncounsel.The only replymade by Pilcer was datedMarch 24.It read:We are in receipt of your telegram of March 21st. Inasmuch as our legalmatters are beinghandled byLorentz & Stanley,Raymond Commerce BuildingNewark 2, New Jersey;thereforewe deem it adviseable thatyou direct allfuture correspondence or requests directly to them.In the opinionof the TrialExaminer the direct evidence of the Union's publiclydisplayedpicket signs after the election and the telegram's clearly enunciated condi-tions underwhich the strike wouldbe terminated overcomes and rebuts the inferenceand presumption sought byGeneral Counselas to "an object" of the strike after thecertification.In short,the Trial Examiner concludes and finds that General Counsel has failedto sustain the allegation that the strike, after the certification,had as an object recog-nition as the exclusive bargaining agent.This factor failing,it follows that in thisrespect there is no foundation for the additional inference of restraint and coercionof employees.C. Violenceand threats of violenceThe recordcontains a good deal of confused and even contradictory testimonyconcerning a number of incidents,off and on the picket line, minor even if occurring,and alleged to have taken place over a period of 4 or 5 months.At most, evenif the denials of the union witnesses are to be wholly discredited the "violence"occurringwithin the6-month periodbefore thecharge was filed, consisted of onewoman picket kicking a woman nonstriker as she passed through the line, and amale nonstriker being punched in the nose at some distance from the picket line.There wereno disinterested witnesses on all these matters, although it appearsfrom Pilcer's testimony and that of others that local police officers were present atall times.The allegedincidents of violence and threats will be considered separately.Pagano incident:According to this employee,a nonstriker,on September 6,1958, as she was walking through the picket line"an elderly woman with grayhair" kicked her "three or four times."Pagano could not identify this "elderlywoman,"although she said she had seen her on the line before but not after theoccurrence.Pagano further claimed that also on the picket line at the time, about5 feet away, was Walter DeYoung, an official of the Union,and that a policemanthere ordered the "elderly woman" to stop kicking her.The only other witnesson this matter was DeYoung, who denied seeing the event and said he was "fairly-certain" he was in another New Jersey town on September 6. LOCAL 222, INT'L LADIES'GARMENT WORKERS'UNION449The testimonyof both Paganoand DeYoung is without corroboration.Whilenot free ofdoubt, The Trial Examiner is persuadedthat in substance Pagano'saccount isto be believed.Had the event occurred only in herimagination andspite it is reasonable to supposethat she would have directed that spiteagainstsome identifiable person.On the other hand, while DeYoung's denial that heactually saw the kicking may well have been truthful, his ownuncertainty as towhetheror not he was there on September 6, and Pagano's testimony that afterthis date the "elderly picketwas no longer present,opens theway to thereasonableinference,here made, thatDeYoung at least became aware of the conduct uponinterference of the police andthat he promptlytook stepstomake certain thatthe offending"elderly woman"was not againon the picketline.Mere removalof the picket, however, couldnot have expungedwhatever coercive effect theremay have been as a result of the act itself,or mitigate the Respondent's account-ability for it.Rieves incident:Thatnonstriker Rieveshad hisnosepunched bystriking employeeGoins theday before Christmas1958 is not disputed.There is a dispute, however,as to whether or not theblow wasprovoked by Rieves' firstcalling Goins a "son-of-a-bitch"-a term which,as is commonly known,frequently precipitatesaction ofan almost reflex nature.It appears that on December 24 Irving Nicer was giving a Christmasparty fornonstriking employeesat theplant.On thepicket line were striking employeesWalter Paradies and Kirk Goins.At aboutnoon Rieves came out ofthe mill andstarted throughthe adjacent parking lottowardhis car.According to the testimonyof Paradies and Goins,i the latter called out to Rieves,"How are you doing, Charlie"and Rieves replied, "None of your business,you son-of-a-bitch."When Goinscounteredwith, "You don't call me no names likethat,"Rieveschallenged, "Well,if you don't like it, I'll punchyou in thenose."At thispoint Goins jumped overthe hedge anddid, in fact,punch Rieves in the nose.On theother hand, according to Rieves,on direct examination,when he cameout of the plant and walkedtoward his car he heardGoins call out, "I am goingto punch you in the nose." Rieves made no reply, continuedtowardhis car, uponreaching it was caughtup with by Goins, andwithout further preliminaries waspunchedin the nose.Rieves' storyon direct raises doubt; it depicts a scene farfrom usual.The doubtis increasedby his addeddetails on cross, aswell as bya number of inconsistencies in his testimony.Having testifiedon direct thatGoins madethe threat andthenjumpedover thehedge, saying nothing atthe car,where the blowwas delivered,on cross he at first saidthat he was already at hiscar when Goins came up and said he was going to punch him, and thensaid thatGoinstwicevoiced the threatbeforejumping the hedge and repeated it uponreachinghim.Whenasked on cross-examinationwhy, after these threats, and"duringthe time thatyou saw a man advancing on you andyou saw him attemptto strike you . . . you stood there with your hands at your sides" and "didn'tdo something to protectyourself,"Rieves replied, "I didn't think he would do it."The Trial Examinercannot accept Rieves' account as reasonable or true, despitehis recognition of thefact thatnot allthat isunreasonable is necessarily untrue.Although Rieves'demeanor on the stand was more surlythanaggressive,heappeared well, healthy, and clearlyneither craven nor of passive resistance persua-sion.And plainly he was not the professional pugilist who harbors no need, as mostof us do, to exhibit on such occasions of challenge something generally termed asmanliness.Yet if he isto be believed, he stood mute,waiting, andwithout evenlifting his arms in self-protection.Since there is no evidencethat he was eitherassaulted or threatened with assault while crossingthe picketline duringthe pre-ceding several months,the TrialExaminer is more inclined to believe that Rievesbrought aboutthe punchin the nose by firstmaking some surly remarkto Goins.In any event,there is nothing in Rieves'storyto indicatethat the blow had any-thing to do withhisworking during the strike. It did not occur on the picketline.And evenaccording to him, nothing wassaid but "I am goingto punch youin the nose."It is specifically found that Goms' conduct on this occasion was notcoercivewithin themeaningof the Act .21 Goins was not a witness.General Counsel conceded, however, that if he were calledhis testimony would be the same as that given by Paradies on this incident.2 The Trial Examiner can place no reliance upon Irving Pilcer's account of this event,which he claimed he saw. It became apparent during his cross-examination, and was554461-60-vol. 126-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllegedspitting incident:According to the testimony of nonstriking employeeRozalia Otten,on some uncertaindate as she was driving her car over the sidewalknear the plant into the parking lot, two picketing women at the same momentspatthrough her car window at her. She was unable to identify them by name,but described them as both being "tall," "one . . . prematurely gray and one .. .blond," and both having "page boys." She also said Union Official DeYoung wasnearby.Her testimony is undisputed,no women meetingher description beingcalled by counsel for the Respondent and DeYoung, although a witness, not beingasked about the event.Ordinarily uncontradicted testimony deserves credence, butthe Trial Examiner is not aware that it is an inviolable rule.Other parts of Otten's testimony detract measurably from the weight to beaccorded her account of the happening.On directexamination,having said thatshe hadseenthe same two women on the picketline duringthe first "couple ofweeks" after the strikebegan,she testified that she saw only the blond oneafterAugust 18.Yet she also placed the spitting event "during the first week in Sep-tember."On cross-examination,also, sheplaced it most positively as in September,and insistedthat it could not have occurred in October or later. She admittedthat her sworn affidavit, however,givenbefore a Board agent, fixed the incident asoccurring on "November 4, 1958, at about 7:25 a.m."The Trial Examinercannotrely upon Otten's testimonyas tothis alleged incident.Furthermore, even if it occurred, it could hardly be considered as "violence"serious enoughto warranta cease anddesist order of a Government agency.David Thompson incident:This employee was hired in September after thestrike began.At a witness he told of but one event, occurring on November 5, aftermany weeksof crossingthe picket line without threat so far as the record showsThompson's crisp and scene-evoking description of what happened after he haddriven without incident through the picket line into the parking lot is as follows:I got out of my car, my wife and another lady. There were at least two fellows,Mr. DeYoung and another fellow, was there on the sidewalk.Then he said,"Hey, come here." So I did not pay no mind. And I looked out "Comehere.Hey, come here."He says, "You." So I went over there by the load-ing platform.I started togo in.I stopped. I said, "What do you want?""Come here.Come here," he says. So I went a little bit further. So I getup there. I did not go no farther than 10 feet.He kept saying, "Come on.Come on." And he had the other fellow there. I got up a little closer. I wentthree times a little closer, a little closer each time. I says, "What do youwant?" "Come here." I said, "Look, I've got to go to work." So I started backtowork.He said, "All right, you scab, we know how to take care of you "Idid not sayno more.I said, "Well, look, I've got to work like anybodyelse."So I walkedon inthe mill.That's all.And that is all there was to the "threat of violence,"evenifThompson's testimonyis to be given face value.DeYoung's version, after denying that he told Thompson "we know how to takecare of you," is as follows:He called me a racketeer,communistand said I should be in jail or that Iwould end upin jail...I called him a scab andsaidthe same thing wouldhappen to him.To the Trial Examiner DeYoung's version is the more credible.The spectacledescribed by Thompson-step by step inching his way toward two men only tofurther established by another witness later,that he had previously,at a police courthearing, given a somewhat different version of where he waswhenwitnessing the happen-ingAs the Charging Party and a witness in a Government proceeding against theUnion which had struck his plant,Pilcer displayed an attitude on the stand lacking inpersuasive dignity, as indicatedby thefollowing colloquyHavingbeen asked by unioncounsel ifitwasnot truethathe had told a police court judge that hewas insidetheplant,looking out a window while Rieves was walking toward his car, he repliedA That is part of it I was outsideQ That is what you told the judge. Isn't that true?A. NoMr MASTROMr TrialExaminerI think that the witness can answer thequestions without Mr Reitman raising his voice to him.The WITNESS:Scared shit out of me. LOCAL 222,INT'L LADIES'GARMENT WORKERS'UNION451receive the message, "We know how to take care of you"-falls short of reasonablebelief.And in any event,it is clear that he was not prevented from crossing thepicket line,or from working, then or at any other time.What DeYoung knewabout "how to take care of you" was not revealed-itmay have been either legalor illegal action.In short, the Trial Examiner is unable to find that this incidentwas coercive within the meaning of the Act.Alleged Charlotte Thompsonincident:This nonstriking individual was ill atthe time of the hearing.No postponement was requested for the taking of hertestimony.Counsel for the Respondent and General Counsel joined in a stipulationto the effect that had she been called she would have testified in substance:1.That on the night of November 4 she and a male employee,while drivinghome, were followed a distance of about 31/2miles by a car containing WalterParadies and Otto Hauck,both conceded to have been pickets at times.2.That the next day she and the other employee were told by DeYoung: "Wedid not get you the first time but we will follow youtonight and get you for sure."Paradies denied following Thompson.DeYoung denied making the remarkattributed to him.Under the circumstances,the Trial Examiner does not believe General Counselhas met his burden of proof in establishing an incident of "threat of violence."Not only, as General Counsel conceded,could not Thompson's "credibility . . . beweighed" as a witness on the stand,since she did not appear, but counselfor theRespondent had no opportunity to cross-examine her.3DeMarco incident:According to Irving Pilcer's testimony sometime in October,after working hours, when he drove out of the parking lot in his panel truck, loadedwith merchandise and with employee DeMarco as a passenger,his truck was fol-lowed by two cars containing striking employees from the plant to a nearby townwhere he left DeMarco and was thereafter followed until he called the police.Paradies admitted that one car did follow the truck on this occasion,but onlyfor the purpose of seeing where Paradies delivered the merchandise.The Trial Examiner perceives nothing coercive within the meaning of the Actin the mere following of Pilcer's truck on this occasion.There is no evidence thatthe strikers were aware of DeMarco's being in the truck,and no evidence that theysaid anything to DeMarco when he was deposited by Pilcer. Pilcer's own accountis consistent with Paradies'explanation of the purpose of following.Alleged Yatman incidents:Nonstriking employee Evlyn Yatman testified as tothree different incidents,one which she placed as during the week of August 18, asecond on November 4, and a third on December 24.Yatman was far from being a convincing witness. She displayed confusion anduncertainty from the moment she took the stand.And early in her testimony shestated frankly:"My mind is blank right now."It is plain from the record that no reliance can be placed upon her testimony asto the first incident.Having repeatedly directed the witness' attention to the "weekofAugust 18," General Counsel asked Yatman what happened when she droveto the company premises.Yatman replied, "That is the morning that Carrieblocked me and told me that-she stood right in the way."General Counsel in-terrupted and the following colloquy occurred:Mr. MASTRO:Just a moment,now. I'm directing your attention to the weekof August 18.A. I don't know.Q. All right, I'll go on to somethingfurther.Directing your attention toNovember 4th, 1958-The witness then interrupted and said that this was the day-of which she was surebecause it was her grandson'sbirthday-striking employee Carrie Hojnacki stoodfor a moment or two on the sidewalk at the entry of the driveway into the parkinglot.She had to stop her car, Yatman said, or she would have run over Hojnacki.She also said that Hojnacki called her "pumpkin face"-which General Counselpromptly conceded was not being claimed as a violation of the Act.It appears thatYatman told Hojnacki that if she did not get out of the way she would run over her,and a cop nearby made the same demand, and Hojnacki moved aside.9While it might be argued that cross-examination was waived by entering into thestipulation,counsel for the Respondent stated specifically that he was not "concedingthe veracity"of her stipulated testimonyNor does the Trial Examiner consider himselfbo,ind by stipulated testimony 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDHojnacki denied the eventDespite Yatman's general confusion, an admitted"blankness of mind," the Trial Examiner is inclined to believe that Hojnacki didbriefly stand on the public sidewalk in front of the driveway.The incident mayhave been an irritant-and the witness on the stand plainly displayed a tendencytoward easy irritation-but the Trial Examiner cannot consider that Yatman on thisoccasion was physically barred from entering the plant and going to work, or findthat the incident was serious enough to warrant a finding of coercive action.As to the third incident, which occurred the day before Christmas, Yatman saidshe "worked all morning until about quarter of 12," and then left the plant, and wentto get into "someone else's car" near the road "but towards Ringwood Avenue," andas she was trying to get into the car "Walter-whateverhis name isthere-he jumpedover, tried to jump over the hedgeor was goingto jump over the hedge, and calledher a son-of-a-bitch," adding, "I'll get you yet." She said that having made thatremark, he got into a car with two other pickets. She further said that Paradies was"very angry" although she had said nothing to him.On cross-examination, Yatmanadded that Paradies also said, "I'm goingto poke you and I'm going to get evenwith you."Paradies flatly denied the incident.The Trial Examiner is unable to determineprecisely what happened, if anything, on this occasion.There can be no doubt thatParadies was somewhere in the vicinity at about this time, but at almost the precisetime that Yatman says he wasin a car nearRingwood Avenue, Reeves and Pilcerplace him near the hedge while Goins was punching Rieves in the nose. The recorddoes not show the distance between the two points.By strange coincidence, also,Yatman on cross-examination declared that Paradies threatened to "poke" her, with-out provocation, as did Rieves with respect to Goins.And Yatman agreed that al-though she had come through the picket line from the beginning of the strike, inAugust, and had seen Paradies many times, he never before had threatened her withsuchlanguage.In short, the Trial Examinerisnotconvinced by Yatman's testimony that anythreat of violence was made on this occasion by Paradies.Alleged mass picketing-The complaintalleges "masspicketing" from August 18through November 1958. The credible evidence fails to support the allegation thatsuch "mass picketing" prevented "ingress and egress" to and from the plant. Pilcerwas the chiefwitness onthe subject, and the Trial Examiner has above found himto be an unreliable witness. Police were there at all times, according to him. Pilcer'sclaim that sometime in early September or late August he sawRozaliaOtten, CharlesRieves, and Grace Rieves prevented from entering the plant is not only without de-tailed description but finds no corroboration from any of the three employeesnamed-although both Otten and Charles Rieves were witnesses.Moreover, the onephotograph placed in evidence by General Counsel showing pickets walking on thesidewalk at the entry to the parking lot reveals butonepicket within the drivewayarea which tire marks indicateis at leastwide enough for two cars to pass easily.D. ConclusionsAs noted above, on the basis of credible testimony the Trial Examiner has foundthat but a single incident of actual physical contact has occurred in the period ofnearly a year of strike-and that this so-called violence was prepetrated by an un-identified "elderly woman." In consonance with the Board majority's reasoning infootnote1,Ready-Mixed Concrete Company,117 NLRB 1266, the Trial Examinerdoes not' believe that "to issue an order based thereon would effectuate the policiesof the Act."Accordingly, the Trial Examiner will recommend dismissal of the com-plaint in its entirety.Upon the basis of the foregoing findings and conclusions, and upon the entirerecord in the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 222, International Ladies' Garment Workers' Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.The Charging Employer is engaged in commerce within the meaning of theAct.3.The Respondent Union has not engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.[Recommendations omitted from publication.]